Citation Nr: 0201924	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  99-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ear disability, 
to include otitis externa and otitis media.

ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to May 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
by the Winston-Salem, North Carolina RO, which denied service 
connection for a left ear disability.  This case was before 
the Board in April 2001 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran's service medical records show that he was 
treated for isolated left ear problems, to include otitis 
externa and fluid behind the eardrum.

3.  Medical records from the State of North Carolina, 
Department of Rehabilitation and Correction, show the veteran 
was treated for left ear problems from April to June 1998.  

4.  Neither chronicity of left ear disability during service 
nor continuity of left ear symptoms after service is shown.  


CONCLUSION OF LAW

A left ear disability was not incurred in, or the result of, 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he was 
treated numerous times for right ear problems.  As to the 
veteran's left ear, he was diagnosed with otitis externa in 
April 1976.  In September 1977 his ears were irrigated due to 
a build-up of earwax.  On examination in September 1977 
chronic bilateral otitis media was noted, worse in the right 
ear.  He had fluid behind the eardrum in May 1982.   

Following separation from service, the veteran underwent a VA 
examination in June 1985, at which time his ears were normal.  

A discharge summary, dated April 1989 to May 1989, from the 
Fayetteville, North Carolina VA Medical Center, reveals that 
the veteran underwent an excision of a right earlobe cyst and 
was further diagnosed with right otitis media.

In a discharge summary for an unrelated disability, dated May 
1994 to June 1994, the veteran reported a history of 
occasional ear problems.  Physical examination revealed that 
the veteran's ears were within normal limits.

Medical records from the State of North Carolina, Department 
of Rehabilitation and Correction, dated March 1998 to July 
1998, show the veteran reported a history of ear problems.  
On April 14, 1998, a treatment note reports erythematous of 
the left external canal with a yellowish-green viscous 
drainage.  Otitis externa was diagnosed.  Subsequently, on 
April 17, 1998, the veteran's external canals were inflamed, 
left more than the right, with thick drainage noted in the 
left ear.  Otitis externa was diagnosed and medication was 
prescribed for both ears.  A clinical evaluation on April 23, 
1998, revealed a normal evaluation of both ears.  A treatment 
note, dated May 1998, shows the veteran had complaints of 
left ear pain and postnasal drip.  The examiner diagnosed the 
veteran with otitis externa and otitis media.  In June 1998, 
a medical consultant reported possible fluid in the veteran's 
left ear.  

In November 1998, the veteran underwent a private 
audiological evaluation from TMG in Apex, North Carolina.  
The veteran gave a history of inner and outer ear infections 
and exposure to military noise.  The audiologist diagnosed 
the veteran with mild "very" high frequency hearing loss in 
the right ear and mild to high frequency mixed hearing loss 
in the left ear.



Analysis

Initially, the Board wishes to note that there has been a 
significant change in law during the pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the RO had an opportunity to consider the 
issues on appeal in light of the above-noted change in the 
law and the Board determines that the law does not preclude 
the Board from proceeding to an adjudication of the veteran's 
claim without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the 
September 1999 Statement of the Case and November 2001 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the veteran has been advised of the 
information and evidence necessary to substantiate the claim.  
The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran as relative to 
this claim has been obtained and associated with the claims 
folder.  Moreover, the RO attempted to schedule the veteran, 
on several occasions, for a VA examination and a hearing in 
connection with the claim on appeal.  Hence, adjudication of 
this appeal, without further development, poses no risk of 
prejudice to the veteran. 

Where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and where 
there has been extensive factual development of the case 
which indicates that no additional assistance would aid in 
further developing the claim, the VCAA is inapplicable.  
Wensch v. Principi, No. 99-2210, slip. op at 8 (U.S. Vet. 
App. Dec. 20, 2001) (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001)).  See also VCAA 114 Stat. 2097, 
§ 5103A(a)(2) (West Supp. 2001) (The Secretary is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."). 

The veteran claims that the RO erred by failing to grant 
service connection for a left ear disability to include 
otitis externa and otitis media.  Service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted during active military 
service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
C.F.R. § 3.303(a).  Service connection may also be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

After careful review of the veteran's claims file, the Board 
concludes that the veteran's left ear disability was not 
incurred in, or the result of, his military service.  
Examination of the veteran's service medical records reveals 
that the veteran was treated on one occasion for otitis 
externa of the left ear in April 1976.  While chronic otitis 
media of the left ear was noted on examination in 1977, there 
was no prior diagnosis of otitis media in the left ear.  He 
also suffered from fluid behind the eardrum in May 1982.  
Following service, there is no indication of a left ear 
disability until 1998, nearly thirteen years after 
separation.  Likewise, there is no evidence that any left ear 
disability demonstrated in 1998 is related to the diagnosis 
of otitis externa or fluid behind the eardrum in service.  
With respect to this absence of medical evidence of a nexus, 
the RO attempted to schedule the veteran on several occasions 
for a VA examination in order to obtain an opinion as to the 
relationship between any currently diagnosed left ear 
disability and any disability suffered in service, but the 
veteran failed to report. 

Furthermore, the veteran has not demonstrated that he 
suffered from a chronic disease in service.  The veteran was 
diagnosed on one occasion with left ear otitis externa and 
build-up of wax, these findings are merely isolated and do 
not constitute sufficient observation for the basis of a 
diagnosis of a chronic otitis media of the left ear in 1977.  
Moreover, it was almost five years later, in 1982, during 
which time there were no signs or symptoms of left ear 
disability, that a build-up of fluid behind the left eardrum 
was noted.  Furthermore, while the veteran has not 
established chronicity during service, he has also not shown 
continuity of symptoms after military service.  Following the 
veteran's military separation in May 1985, there is no 
competent medical evidence he suffered from a left ear 
disability until May 1998.  Similarly, there is no evidence 
showing the veteran suffered from a left ear disability 
following June 1998 when the veteran was diagnosed with fluid 
behind the eardrum.  Therefore, these isolated incidents of 
left ear problems cannot be construed as a continuity of 
symptomatology.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001) ("restates without 
substantive change the requirements in existing law with 
respect to the benefit-of-the-doctrine" in effect prior to 
the VCAA, Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).  See Ortiz v. Principi, No. 01-7006, slip op. (Fed. 
Cir. Dec. 17, 2001) (benefit of the doubt is inapplicable if 
the evidence preponderates for or against a claim and applies 
only when the evidence is for and against is "nearly equal," 
thus rendering any decision on the merits "too close to 
call.")

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Service connection for a left ear disability, to include 
otitis externa and otitis media, is denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

